Title: From George Washington to Edward Hand, 18 March 1782
From: Washington, George
To: Hand, Edward


                        
                            sir
                            Philadelphia March 18. 1782
                        
                        I intend in a day or two to set out to join the Army on the North River and wish you at the same time to
                            forward your Official Papers and send on some of the Gentlemen of your Office, but as the Adjutant Generals Department is
                            not yet Arranged you are yourself to remain in Town untill it is compleated or untill you hear further from me. I am sr Yr
                            Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I could wish your stay in this City may not exceed 12 or 14 days.
                        
                        
                            Go:W.
                        
                    